Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 16/427,693, PLATFORM FOR ELECTRONIC DEVICES, filed on 5/31/19.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 7, “lockable hinge extending along and abutting the rest” is indefinite because the drawings show the hinge does not extend the entire length of the rest.  The hinge is spilt in two pieces and they don’t extend the entire length of the rest.  
Claim 9, line 6, “lockable hinge extending along and abutting the rest” is indefinite because the drawings show the hinge does not extend the entire length of the rest.  The hinge is spilt in two pieces and they don’t extend the entire length of the rest.
Claim 15, line 5, “lockable hinge extending along and abutting the rest” is indefinite because the drawings show the hinge does not extend the entire length of the rest.  The hinge is spilt in two pieces and they don’t extend the entire length of the rest.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-12, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2017/0152991 to Cheng et al. in view of US Patent # 5,207,791 to Scherbarth.
	Cheng et al. teaches a platform apparatus comprising a base (14) having a first end and a second, a rest (12) disposed on a front surface of the base adjacent to the first end.  The rest is configured to contact a device.  The platform includes an extension (30) comprising a proximal end and a distal end.  The proximal end of the extension connects to a lockable hinge (300) adjacent to a central portion of the base.  The extension extends out from the base.  The extension is configured to pivot about the hinge and act as a fulcrum to balance the platform apparatus against a user’s legs.  The extension is at a position such that the extension is positioned over and faces the front surface of the base.   The rest is integrally formed with the base.  The hinge abuts a central portion of the rest.  The 
	Cheng teaches the hinge and extension but fails to teach the hinge is lockable comprising first locking portion and second locking portion extending in opposite direction of the first locking portion. and extension is T-shaped with first and second protruding supports.  Scherbarth teaches the lockable hinge (48, 66) and T-shaped extension (inverted T-shaped, 10 and 32) with first and second protruding supports (located adjacent to both side of element 60).  The locking hinge comprises first locking portion and second locking portion extending in opposite direction of the first locking portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng’s hinge with lockable and extension with T-shaped as taught by Scherbarth to “allow the support and the device to be adapted for standing, sitting and keeling use.” 
	

Claims 5-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Scherbarth and in further view of US Patent # 5,938,096 to Sauer et al.
	Cheng et al. teaches the base but fails to teach the base includes strap.  Sauer et al. teaches the strap (40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added strap to Cheng et al. as taught by Sauer et al. to support/suspend the weight of apparatus when it is not being resting on a surface (column 3, lines 15-17 in Sauer et al.’s invention). 
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.
The applicant argues Scherbath does not teach “a lockable hinge extending along and abutting the rest”.  The examiner disagrees with the applicant because the base reference with Chen teaches the hinge extending along and abutting the rest but fails to teach the hinge is being lockable.  The prior art with Scherbath is being used as a secondary reference since it teaches lockable hinge to modify Chen’s hinge. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/26/21